Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24-25 and 32-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 24, the claim recites the limitation “the carriers in the capping layer” in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 25, because of its dependency on claim 24, this claim is also rejected for the reasons set forth above with respect to claim 24.

Regarding claim 32, the claim recites the limitation “the region of the source electrode”. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 33, because of its dependency on claim 32, this claim is also rejected for the reasons set forth above with respect to claim 32.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 22, 26, 28, 30 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra (US 20140001557).

Regarding claim 19. Fig 4 of Mishra discloses An enhancement-mode field effect transistor [0042]/[0043], comprising:
a substrate 10;
a channel layer 11 formed on an upper surface of the substrate;
a source electrode 14 and a drain electrode 15 respectively formed on an upper surface of the channel layer and located on opposite sides of the channel layer; and
a gate electrode 16 formed on the upper surface of the channel layer and located between the source electrode and the drain electrode, wherein:
a region 20 (the portion of the 20 in the channel layer 11) outside a corresponding region of the gate electrode in the channel layer is provided with a carrier-free region ([0038]: single carrier type which is electron and 19 is 2DEG but 20 is the electron carrier free region)

the carriers ([0046]: electron carriers) are present in a remaining portion 19 of the channel layer [0046].

Regarding claim 22. Mishra discloses The enhancement-mode field effect transistor of claim 19, wherein the carrier-free region is formed by etching a groove in the channel layer [0071].
Further, the claimed limitation, “formed by etching”, which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. In the regard, both the claimed product and the prior art product would be the same or substantially the same. That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.

Regarding claim 26. Mishra discloses The enhancement-mode field effect transistor according to claim 19, wherein the enhancement-mode field effect transistor comprises at least one carrier-free region 20 (Fig 4: free of electron carriers).



Regarding claim 30. Mishra discloses The enhancement-mode field effect transistor according to claim 19, wherein a dielectric layer 35 is provided between the gate electrode and the channel layer (Fig 4).

Regarding claim 34. Mishra discloses The enhancement-mode field effect transistor of claim 19, wherein a width of the carrier-free region is in a range from 1 nanometer to 10 micrometers [0054].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable Mishra (US 20140001557).

Regarding claim 20. Mishra discloses The enhancement-mode field effect transistor according to claim 19, wherein doping ions whose doping type is opposite to a 
But Mishra does not explicitly disclose the channel is a doped.
However, the ordinary artisan would have recognized that it would have been obvious that single carrier type channel of the Mishra’s III-N transistor is generally doped.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Mishra’s channel is essentially doped for the purpose of providing enhanced carrier mobility.
Further, the claimed limitation, “injected into the channel layer… neutralize the carriers… therefore the carrier-free region is formed”, which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. In the regard, both the claimed product and the prior art product would be the same or substantially the same. That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.


But Mishra does not explicitly disclose the channel is a doped and a doping concentration of the capping layer is greater than a doping concentration of the channel layer.
However, the ordinary artisan would have recognized that it would have been obvious that single carrier type channel of the Mishra’s III-N transistor is generally doped and further Mishra’s intentionally doped capping layer essentially has greater than a doping concentration of the channel layer for the purpose of providing enhanced carrier mobility.
Further, the claimed limitation, “neutralize the carriers… therefore the carrier-free region is formed”, which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. In the regard, both the claimed product and the prior art product would be the same or substantially the same. That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims 

Regarding claim 32. Mishra discloses The enhancement-mode field effect transistor according to claim 19 except wherein a passivation layer is disposed outside the region of the source electrode, the gate electrode and the drain electrode on the upper surface of the channel layer.
However, the claimed passivation layer is well known in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Mishra’s final device essentially includes the claimed passivation for the purpose of providing effective protection of the device structure from foreign substance and also providing effect insulation. Thereby making enhanced electronic device.    

Claims 21, 23, 25, 27, 29, 31, 33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable Mishra (US 20140001557) in view of Nelson (US 20170256618).

Regarding claim 21. Mishra discloses The enhancement-mode field effect transistor of claim 20 except wherein an intrinsic layer is provided between the substrate and the channel layer.
However, Nelson discloses an intrinsic layer 230 [0029] is provided between the substrate 202 and the channel layer 242.


Regarding claim 23. Mishra discloses The enhancement-mode field effect transistor of claim 22 except wherein an intrinsic layer is provided between the substrate and the channel layer.
However, Nelson discloses an intrinsic layer 230 [0029] is provided between the substrate 202 and the channel layer 242.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mishra’s device structure to have the Nelson’s structure for the purpose of enhanced quality of the III-N epitaxial structure. Thereby enhancing carrier mobility.

Regarding claim 25. Mishra discloses The enhancement-mode field effect transistor of claim 24 except wherein an intrinsic layer is provided between the substrate and the channel layer.
However, Nelson discloses an intrinsic layer 230 [0029] is provided between the substrate 202 and the channel layer 242.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mishra’s device structure to 

Regarding claim 27. Mishra discloses The enhancement-mode field effect transistor of claim 26 except wherein an intrinsic layer is provided between the substrate and the channel layer.
However, Nelson discloses an intrinsic layer 230 [0029] is provided between the substrate 202 and the channel layer 242.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mishra’s device structure to have the Nelson’s structure for the purpose of enhanced quality of the III-N epitaxial structure. Thereby enhancing carrier mobility.

Regarding claim 29. Mishra discloses The enhancement-mode field effect transistor of claim 28 except wherein an intrinsic layer is provided between the substrate and the channel layer.
However, Nelson discloses an intrinsic layer 230 [0029] is provided between the substrate 202 and the channel layer 242.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mishra’s device structure to have the Nelson’s structure for the purpose of enhanced quality of the III-N epitaxial structure. Thereby enhancing carrier mobility.


However, Nelson discloses an intrinsic layer 230 [0029] is provided between the substrate 202 and the channel layer 242.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mishra’s device structure to have the Nelson’s structure for the purpose of enhanced quality of the III-N epitaxial structure. Thereby enhancing carrier mobility.

Regarding claim 33. Mishra discloses The enhancement-mode field effect transistor of claim 32 except wherein an intrinsic layer is provided between the substrate and the channel layer.
However, Nelson discloses an intrinsic layer 230 [0029] is provided between the substrate 202 and the channel layer 242.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mishra’s device structure to have the Nelson’s structure for the purpose of enhanced quality of the III-N epitaxial structure. Thereby enhancing carrier mobility.

Regarding claim 35. Mishra discloses The enhancement-mode field effect transistor of claim 34 except wherein an intrinsic layer is provided between the substrate and the channel layer.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mishra’s device structure to have the Nelson’s structure for the purpose of enhanced quality of the III-N epitaxial structure. Thereby enhancing carrier mobility.

Regarding claim 36. Mishra discloses The enhancement-mode field effect transistor of claim 19 except wherein an intrinsic layer is provided between the substrate and the channel layer. 
However, Nelson discloses an intrinsic layer 230 [0029] is provided between the substrate 202 and the channel layer 242.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mishra’s device structure to have the Nelson’s structure for the purpose of enhanced quality of the III-N epitaxial structure. Thereby enhancing carrier mobility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826